Citation Nr: 0125747	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1992.

The current appeal arose from a July 2000 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The RO 
increased the evaluation for degenerative joint disease of 
the lumbar spine from 10 to 20 percent effective from March 
2, 2000; and granted service connection for dysthymic 
disorder with assignment of a 10 percent evaluation also 
effective from March 2, 2000.  The RO also assigned separate 
10 percent evaluations for degenerative joint disease of the 
right and left knee, effective from March 2, 2000.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
August 2001, a transcript of which is associated with the 
claims folder.

The Board notes that during his hearing before the 
undersigned in August 2001, the veteran withdrew his appeal 
with respect to the issues of entitlement to evaluations in 
excess of 10 percent for his right and left knee 
disabilities.  38 C.F.R. § 20.204 (2001).

In August 2001, additional evidence was submitted with waiver 
of initial RO review.  See, 38 C.F.R. § 20.1304(c) (2001).

The case has been forwarded to the Board for appellate 
review.



FINDINGS OF FACT

1.  The low back disability in view of additional functional 
loss due to pain is productive of impairment compatible with 
not more than severe impairment.

2.  Dysthymic disorder has been shown to be mild in degree, 
with symptoms of hypersomnia, low energy, and fatigue. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for degenerative joint disease of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1993 the RO granted service connection for 
degenerative joint disease of the lumbar spine and assigned a 
10 percent evaluation.  

On March 2, 2000 the veteran submitted a claim for an 
increased evaluation of his back disability, and for service 
connection for dysthymic disorder.  

A review of the service medical records shows that in March 
1980 the veteran was diagnosed with acute moderate 
depression.  The March 1992 separation examination revealed a 
normal psychiatric evaluation.

Noteworthy is that a psychiatric evaluation of the veteran 
was recommended during a vocational evaluation conducted in 
April 1993.  In November 1998, a diagnosis for depression was 
provided.  

Associated with the claims file are VA clinical records dated 
from 1994 to 1997, which show the veteran was seen with 
complaints of back pain.  X-rays taken of the lumbar spine in 
May 1994 show mild intervertebral disc narrowing at L4-L5 and 
small anterior osteophytes at L4 through the sacrum.  

A VA clinical record dated in April 1999 shows that the 
veteran complained of chronic back pain.  

The veteran was accorded a VA spine examination in May 2000.  
On examination, it was noted that motion stopped with onset 
of pain.  There was objective evidence of painful motion, 
spasm, weakness, and tenderness of the spine.  Neurological 
examination revealed deep tendon reflexes that were very 
hypoactive but equal.  Range of motion was as follows: 
flexion to the right was to 22 degrees; flexion to the left 
was to 26 degrees; forward flexion was to 84 degrees; and 
backward extension was to 28 degrees.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  

The veteran was accorded a VA mental disorders examination in 
May 2000.  At that time, he complained of fatigue, worry, and 
irritability.  On examination he was alert, oriented, and 
cooperative.  He appeared depressed.  There was evidence of 
chronic dysphoric mood with poor energy and chronic feelings 
of fatigue.  There was no evidence of suicidal ideation.  
There was no evidence of panic disorder or chronic anxiety.  
Cognitively, he was grossly intact.  There was no evidence of 
psychotic features.  The diagnosis was dysthymic disorder.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.

The examiner noted that while the veteran does not describe 
himself as being depressed, he meets the diagnostic criteria 
of dysthymic disorder, which is a dysphoric or depressed mood 
most of the time for a period of at least two years.  
Additionally, he had hypersomnia, low energy, and fatigue.  
The cause of the dysthymic disorder was noted as probably 
secondary to a combination of factors including his chronic 
back pain, and his inability to really adjust to civilian 
life following discharge from the Army.  

During his hearing before the undersigned in August 2001 the 
veteran testified that with respect to his back he 
experienced constant pain and muscle spasm.  Lifting was 
prohibited.  Sitting and standing for long periods of time 
caused problems.  He was currently taking medication for his 
back.  He experienced periods of depression.  He had 
previously discontinued his vocational rehabilitation program 
because of his depression.  He did not take psychotropic 
medication.  He was currently enrolled in vocational 
rehabilitation.  He received psychological counseling in 
October 1999 and January 2000.  

The veteran submitted copies of medical literature relative 
to osteoarthritis.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).



In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);
(b) more movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.);
(c) weakened movement (due to muscle 
injury, disease or injury of 
peripheral nerves, divided or 
lengthened tendons, etc.);
(d) excess fatigability; 
(e) incoordination, impaired ability to 
execute skilled movements smoothly; 
and 
(f) pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are 
related considerations. 

38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2001).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

The Rating Schedule provides a 20 percent rating for 
limitation of motion of the lumbar spine when moderate and a 
40 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).


The Rating Schedule provides a 20 percent rating for 
intervertebral disc syndrome when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief; 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

The Rating Schedule provides a 20 percent evaluation for 
lumbosacral strain associated with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent schedular rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2001), a 10 
percent evaluation is warranted for a dysthymic disorder 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks during periods of 
significant stress, or symptoms controlled by continuous 
medication. 

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).


A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issues on appeal, and has done so.  

As to the claim for an initial evaluation in excess of 10 
percent for dysthymic disorder, the veteran has reported to 
have been treated for such disorder in October 1999 and 
January 2000.  The Board notes that these records have not 
been obtained and associated with the claims file.  

However, the Board finds that such records would not be 
helpful in substantiating his current claim for an increased 
evaluation as they would rather serve to support his claim of 
service connection.  In this regard, service connection has 
been established and the veteran's current level of 
impairment is of primary concern.  

The Board notes the veteran has been afforded a comprehensive 
and contemporaneous VA mental disorder examination, and there 
is no indication that the examination was inadequate for 
rating purposes.

In light of the above, VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Entitlement to an evaluation in excess of 
20 percent
for degenerative joint disease of the 
lumbar spine

The veteran has been provided a comprehensive examination 
that addressed relevant evaluative criteria in accord with 
the principles established in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It was the holding in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.


The record reflects that the veteran did report for the 
examination that was comprehensive and addressed relevant 
rating criteria.  The medical examination includes sufficient 
detail regarding the veteran's back disability to apply 
current rating criteria and is considered the best evidence 
for an informed determination of the impairment from the back 
disability. 

The veteran has not directed the Board to any relevant 
records that are outstanding in responding to VA requests for 
evidence.  

At the outset, the Board recognizes that in addition to 
service-connected degenerative joint disease of the lumbar 
spine, the record also reflects a coexisting diagnosis of the 
low back disability as degenerative disc disease.  It is not 
clear from the record whether the RO has conceded service 
connection for degenerative disc disease, however, it appears 
that it has reviewed the record with no distinction as to the 
two low back diagnoses.  In any event, the RO has rated the 
veteran's back disability as 20 percent disabling by analogy 
to intervertebral disc syndrome under Diagnostic Code 5293 of 
the VA Schedule for Rating Disabilities.  It is well to note 
that initially the RO rated the back disability under 
diagnostic codes 5010-5295, for traumatic arthritis and 
lumbosacral sprain.

As noted above, the veteran's back disability is rated 
currently in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which assess limitation of 
function from limitation of motion and neurologic 
manifestations as primary rating criteria for the incremental 
ratings from 0 to 60 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the rating 
scheme appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.  

The Board must observe that the VA General Counsel has held 
pertinently that:


... we have concluded that Diagnostic 
Code 5293 involves limitation of range of 
motion.  Therefore, a veteran could not 
be rated under Diagnostic Code 5293 for 
intervertebral disc syndrome based upon 
limitation of motion, and also be rated 
under, for example, Diagnostic Code 5292, 
because to do so would constitute 
evaluation of an identical manifestation 
of the same disability under two 
different diagnoses.  

In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the 
diagnostic code which produces the higher 
rating, if that diagnostic code better 
reflects the extent of the veteran's 
disability.  

Further, in considering a rating under DC 
5293, the above discussion and the 
Court's decisions in the cited cases 
indicate that 38 C.F.R. §§ 4.40 and 4.45 
must be considered in determining a 
possible rating under Diagnostic Code 
5293. ...

The Board notes that in evaluating a veteran's disability 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  

In the consideration of appeals, the Board is bound by the 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.

The Board finds that the veteran is entitled to an increased 
evaluation of 40 percent with application of the provisions 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra 
for functional loss due to pain as demonstrated in the 
record.  

In that regard, the veteran complained of constant pain in 
his back.  He reported that his back flares occasionally and 
inhibits movement.

On examination of the lumbosacral spine in May 2000, the VA 
examiner noted the veteran had pain while doing range of 
motion.  There was objective evidence of painful motion, 
spasm, weakness, and tenderness of the spine.  The examiner 
further noted degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  See 38 C.F.R. § 
4.45; see also Johnson and DeLuca, both supra.

As noted earlier, functional loss due to pain may be a basis 
for an increased schedular rating for an orthopedic 
disability when the diagnostic codes are predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca, supra; VAOPGCPREC 36-97.  

In this regard, the Board finds that the veteran's back 
symptomatology more closely approximates severe, recurring 
attacks, thereby warranting entitlement to a 40 percent 
evaluation under Diagnostic Code 5293.  In this regard, the 
Board has applied the criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59 upon which to predicate a grant of not more than 40 
percent under this code.  

Finally, the Board notes that, because the veteran has not 
been shown to suffer from "pronounced . . . intervertebral 
disc syndrome," an evaluation greater than 40 percent cannot 
be granted under Diagnostic Code 5293.  The veteran is 
entitled, then, to a 40 percent evaluation, the highest 
evaluation also available under either Diagnostic Code 5292 
or Diagnostic Code 5295.

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's back symptomatology under 
Diagnostic Codes 5292 and 5295, in addition to 5293 would 
clearly constitute pyramiding compensating the veteran for 
identical manifestations under different diagnoses.

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's back disability 
as to warrant assignment of separate ratings.  38 C.F.R. § 
4.14.

It is well to note at this time that as ankylosis or complete 
bony fixation of the lumbar spine has not been shown on 
examination as part and parcel of the veteran's service- 
connected back disability, the Board finds no basis upon 
which to predicate assignment of a 60 percent evaluation 
under Diagnostic Code 5286 (2001).  

Fracture of a vertebral body has not been shown on 
examination as part and parcel of the service-connected 
disability of the low back, thereby precluding assignment of 
a 60 percent evaluation under Diagnostic Code 5285 (2001).


Entitlement to an initial evaluation in excess of 10 percent 
of dysthymic disorder

Service connection for dysthymic disorder was granted by 
means of a July 2000 rating decision, wherein the RO assigned 
a 10 percent disability rating and an effective date of March 
2, 2000.  That original rating is the subject of this appeal.

The Board finds that the veteran does not meet the criteria 
for an original rating greater than 10 percent for his mental 
disability.  The evidence shows that he has been diagnosed 
with dysthymic disorder.

In the present case, the veteran has presented no evidence 
that his dysthymic disorder is more than mild in degree, and 
the GAF score of 70 assigned by the VA examiner who saw him 
in May 2000 is consistent with mild symptomatology.  The 
veteran has reported hypersomnia, low energy, and fatigue.  
However, except for objective evidence of dysphoric mood with 
poor energy and feelings of fatigue, his psychiatric 
examination was within normal limits.  Significantly, the 
veteran does not take any psychotropic medication. 

In light of the foregoing, the Board finds that the criteria 
for an initial evaluation in excess of 10 percent for 
dysthymic disorder have not been met at any point during the 
pendency of this appeal, and the preponderance of the 
evidence is therefore against the veteran's claim for an 
increased evaluation.  As the criteria for a 30 percent 
evaluation have not been met at any point during the pendency 
of this appeal, there is no basis for the assignment of 
"staged" ratings under Fenderson; rather, the assigned 10 
percent evaluation is warranted for all time periods during 
the pendency of this appeal.

In reaching this conclusion, the Board acknowledges that, 
under 38 C.F.R. § 3.102 (2001), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation of 40 percent for 
degenerative joint disease of the lumbar spine is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for dysthymic disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

